Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1, 9, and 14.
Regarding independent claims 1, 9, and 14, the closet prior art of record, U.S. Patent 5,267,363 to Chaffee teaches an inflatable product (air mattress) including an inflation pump [20] with a motor [25] and fan [21] and further including a housing [26] of which the entire housing is spaced inward from a peripheral panel [12] of the inflatable product as shown in Figures 1-2 of Chaffee.  Chaffee also teaches the claimed connecting assembly [28], air pathway [37], and vent [322].  Chaffee, however, does not teach nor fairly suggest the claimed support device being coupled to an upper or lower horizontal panel (resting surface) of the inflatable product and the inflation pump.  While U.S. Patent 7,284,291 to Wang teaches a “reinforcing panel” [14] connected between a recessed inflation pump and upper/panels of the inflatable product, a combination with Chaffee would not have been obvious for one of ordinary skill in the art based on the fact that Chaffee’s motor and pump extend from an upper/lower panel of the inflatable product and not a side/peripheral panel as in the claimed invention.  As such, there is no suggestion present in the prior art of record to combine the references of Chaffee and Wang such that a rejection of any independent claim may be reasonably maintained.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/5/2021